Citation Nr: 1129882	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-17 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen service connection for headaches and a fixed right pupil.

3.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA), to include headaches, a fixed right pupil, and left-sided numbness.

4.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability. 

5.  Entitlement to a disability rating in excess of 10 percent for a cervical spine disability. 

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1965 to November 1968, and from November 1968 to December 1989.  

This appeal comes before the Board of Veterans' Appeals (Board) from February 2006 and April 2006 rating decisions of the RO in Roanoke, Virginia.

The Veteran presented testimony at a Board hearing in Washington, DC, chaired by the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for PTSD is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.

2.  In an unappealed March 1990 rating decision, the RO denied service connection for headaches and a fixed right pupil. 

3.  The evidence associated with the claims file subsequent to the March 1990 rating decision is not cumulative.  

4.  The Veteran sustained a CVA in service.

5.  Symptoms of headaches, left hemiparesis, and a fixed right pupil were noted in service.

6.  Symptoms of headaches, left hemiparesis, and a fixed right pupil have been continuous since service separation.

7.  The Veteran's current headaches, left-sided hemiparesis, and mydriasis of the right pupil are related to active service.

8.  Symptoms of sleep apnea were noted in service and continuously since service.

9.  Sleep apnea is related to service.  

10.  For the entire period of this appeal, the Veteran's lumbar spine disability has been manifested by normal range of thoracolumbar motion that is accompanied by pain, which does not additionally reduce range of motion, with no incapacitating episodes, and no associated neurological abnormalities.

11.  For the entire period of this appeal, the Veteran's cervical spine disability has been manifested by normal range of cervical motion that is accompanied by pain, which does not additionally reduce range of motion, with no incapacitating episodes, and no associated neurological abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for headaches and a fixed right pupil are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Headache residuals of a CVA were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  Left-sided hemiparesis, residual of a CVA, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  Right mydriasis, residual of a CVA, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

5.  Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

6.  The criteria for a disability rating higher than 20 percent for a lumbar spine disorder have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5243 (2010).

7.  The criteria for a disability rating higher than 10 percent for a cervical spine disorder have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5243 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

However, as the Board is granting the claims for service connection for sleep apnea and residuals of a CVA, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Regarding the increased rating claims, the notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a March 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for increased ratings, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  Subsequent notice in May 2008 provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the CAVC that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing in May 2011, the Veteran verified that all private records had been submitted, and that all recent treatment had been at VA.  The Veteran's assertions as to service origin of his claimed disorders were discussed in detail.  His symptoms and level of impairment regarding the service-connected back and neck disorders was discussed in detail.  Moreover, the file was left open for 30 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, available post-service VA and private treatment records, and the Veteran's statements and personal hearing testimony.  In October 2005, the RO certified that records from Walter Reed were not available, and notified the Veteran of this determination.  

The Veteran submitted additional evidence after the hearing and after the most recent supplemental statement of the case.  This includes a letter from his wife, and treatment records from the VA Medical Center in Richmond.  The Veteran included waivers of his right to have this evidence considered and adjudicated by the RO.  Accordingly, a remand is not required.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the Veteran was afforded a VA examination in July 2009.  This examination was adequate because it was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Although the examiner did not find objective support for many of the Veteran's complaints, the resulting findings, diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Board acknowledges that the Veteran's representative has asserted that the claims for increased ratings for cervical and lumbar spine disabilities should be remanded for a new VA examination.  The basis for this request, as set out in the hearing testimony and in written argument dated March 21, 2011, is that "the natural course of these two disabilities is to get worse over time."  Neither the Veteran nor his representative have identified actual worsening in the Veteran's case.  Indeed, the July 2009 examiner considered the Veteran's report of pain rated at 7 out of 10, radiation into the upper and lower extremities, as well as loss of bowel and bladder control.  At the hearing, the Veteran described his pain as 4 out of 10.  He also testified that he can't stand very long, and the pain comes and goes from the lower part of the back, through the left leg, on down to the toes, on the left and right side, and the soreness is constant.  According to the Veteran, "I hurt all the time regardless to what I take."  There is no essential difference between the symptomatology described at the hearing, and that reported to the July 2009 examiner.  

The Veteran testified that arthritis will swell up sometimes so that he can hardly move his hand; however, the issue of arthritis of the hand is not on appeal.  The Veteran has not identified any additional symptomatology that was not considered by the examiner, and his assertion of worsening such that the July 2009 report is inadequate is not credible.  That the examiner's findings do not support the Veteran's complaints is not a reason to find the examination inadequate.  

Application to Reopen

The RO initially denied a claim for service connection for headaches and a fixed right pupil in a March 1990 rating decision.  Although notified of his right to appeal, the Veteran did not perfect an appeal of that denial.  

At the time of the March 1990 decision, the medical evidence of record consisted of service treatment records, which showed treatment for headaches in service on multiple occasions, and a fixed and dilated right pupil.  The claims were died as there was no current disability resulting from these in-service conditions.

As the Veteran did not appeal that decision (see 38 C.F.R. § 20.200 (2010)), it is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the CAVC held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern similar to this one, where a prior denial was based on lack of current disability and nexus, the CAVC found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

The Veteran requested to have the previously denied claim reopened in February 2005.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the March 1990 decision includes VA treatment records and additional statements from the Veteran and his representative.  The VA treatment records include diagnoses of chronic headaches and mydriasis of the right eye.  These records also include medical opinions relating each disorder to the Veteran's in-service CVA.  Under these circumstances, the Board finds that new and material evidence to reopen the claims for service connection for headaches and a fixed right pupil has been received.  The reopened claim will be considered on the merits below.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

CVA Residuals

The Board finds that the Veteran sustained a transient ischemic attach (TIA) in service.  This is noted in the service treatment records.  

The Board further finds that headaches were chronic in service.  A review of the service treatment records reveals that the Veteran was treated for complaint of headaches in May 1971, June 1977, March 1978, September 1978, August 1980, May 1981, February 1983, August 1984, December 1985, September 1987, February 1988, April 1988, March 1989, April 1989, and July 1989.  At service separation in December 1989, while the Veteran was not found to have any pertinent clinical abnormality, he reported a history of frequent or severe headaches.  No such history was reported at service entrance in October 1965.

The Board also finds that symptoms of right pupil fixation and left hemiparesis were chronic in service.  In July 1983, the Veteran was found to have Adie's Tonic of the right pupil, which was noted as fixed and dilated.  This was also found in March 1989, and was noted on the report of examination for separation in December 1989.  In August 1989, the Veteran was hospitalized for left hemiparesis with left-side tingling.  

The Board finds that symptoms of headaches and right pupil fixation and left hemiparesis have been continuous since service separation.  The Veteran has testified to the ongoing nature of these complaints since service.  The Veteran is competent to describe his symptoms, and the Board finds his testimony on these points to be credible.  Moreover, his testimony is consistent with his actions.  The Veteran filed a claim for service connection in December 1989 claiming service connection for, among other things, headaches, and an eye condition.  The claim was denied in March 1990.  

An August 2004 neurology note reveals the Veteran's report of headaches associated with photophobia/phonophobia, nausea, and left sided tingling, which he has experienced since his stroke in "1980."  He reported a history of headaches for years.  They would occur with frequency three or four times a week and last all day.  The examiner's impression was chronic headaches and previous right thalamic infarction, resulting in decreased left-sided strength and sensation.   

The Board finds that the Veteran's current headaches, right pupil fixation, and left hemiparesis are related to active service.

The August 2004 neurology note reveals the examiner's impression that the Veteran's headaches and left sided sensory impairment are secondary to a previous cerebral infarction in 1980.  In addition, a September 2005 neurological follow up note reveals that the Veteran had two strokes, in 1981 and 1990, and that mydriasis of the right eye was a residual.  While the examiner did not specify which stroke was the cause, as the Veteran's symptoms of right eye pupil fixation extend back to the original TIA, the Board resolves any doubt in the Veteran's favor on this question.  

There is no medical opinion of record that conflicts with the findings discussed above.  In summation of the Board's findings, the Veteran sustained a TIA in service in 1981; headaches, right pupil fixation, and left-sided numbness and tingling were chronic in service, and have been continuous since service separation; and, headaches, right mydriasis, and left-sided hemiparesis are related to service.  Resolving all reasonable doubt in the Veteran's favor, service connection for headaches, right mydriasis, and left-sided hemiparesis, residuals of a CVA, is in order.

Sleep Apnea

The Board finds that symptoms of sleep apnea were not chronic in service.  There is no reference to sleep apnea in the service records or on the examination for service separation.  However, the Veteran has testified that he experienced such symptoms in service.  He is competent to report such symptomatology, and the Board finds his testimony to be credible on this point.  Accordingly, the Board finds that symptoms of sleep apnea were noted in service.  

The Board finds that symptoms of sleep apnea have been continuous since service, and are related to service.  

After service, the first record of treatment or diagnosis of sleep apnea appears in May 2003.  However, the Veteran's wife submitted a letter dated in May 2011 asserting that she married the Veteran in February 1969, and that from that time until now she has observed him stop breathing while he is sleeping.  The Veteran's wife is competent to describe the Veteran's observable symptomatology, and her assertions on this point are credible.  

There is no medical opinion of record that contradicts the evidence put forward by the Veteran and his wife.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for sleep apnea is in order.

Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  21 Vet. App. 505, 511 (2007).  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Evaluation of Lumbar Spine

Historically, in a March 1990 rating decision, service connection was granted for arthritis of the lumbar spine with left sciatica, and a 20 percent initial rating was assigned under Diagnostic Code 5003-5292, effective January 1, 1990.

In that same decision, service connection was granted for arthritis of the cervical spine with cervical left brachialgia with a 10 percent rating assigned under Diagnostic Code 5003, effective January 1, 1990.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain (Diagnostic Code 5237).

Unfavorable ankylosis of the entire spine warrants a 100 percent rating; 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating; 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating; 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating; 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Thus, regarding the lumbar spine, the current evaluation contemplates pain on motion and flexion greater than 30 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees or less due to pain, weakness, fatigue, or incoordination.  

Regarding the cervical spine, the current evaluation contemplates pain on motion and flexion greater than 30 degrees but not greater than 40 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees due to pain, weakness, fatigue, or incoordination.  

The report of VA examination in July 2009 reveals the Veteran's complaint of stiffness and pain in the neck and low back which occurs constantly.  The pain was rated at 7 out of 10.  The Veteran reported that he cannot stand or sit for long periods of time.  The pain can be elicited by physical activity, but also comes spontaneously, and is relieved by rest, spontaneously, and by Aleve.  At the time of pain he can function with medication.  

On examination, the Veteran had completely normal range of motion without objective evidence of pain associated with any excursion of motion.  
The examiner reported the following for the cervical spine:

Movement		Normal ROM	Measured ROM	Pain Onset
Flexion		45 deg.		45			0
Extension		45 deg.		45			0
Right Lat. Flex.	45 deg.		45			0
Left Lat. Flex.	45 deg.		45			0
Right Rot.		80 deg.		80			0
Left Rot.		80 deg.		80			0

Range of motion of the thoracolumbar spine is as follows:
Movement		Normal ROM	Measured ROM	Pain Onset
Flexion		90 deg.		90			0
Extension		30 deg.		30			0
Right Lat. Flex.	30 deg.		30			0
Left Lat. Flex.	30 deg.		30			0
Right Rot.		30 deg.		30			0
Left Rot.		30 deg.		30			0

The examiner found that joint function of the spine was additionally limited by pain following after repetitive use, but was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  There was no additional limitation in degree.

The examiner also reported that the Veteran's posture was within normal limits; gait was within normal limits; he does not require a brace, crutches, corrective shoes and a walker; however, he requires a cane because of his back condition.  There is no evidence of muscle spasm.  There is tenderness in the thoracolumbar and cervical spine.  There is no ankylosis of the thoracolumbar or cervical spine.  

The inspection of the spine reveals normal head position with symmetry in appearance.  There is symmetry of spinal motion with normal curves of the spine.  

The examiner reported that, for the VA established diagnosis of arthritis of the cervical spine, there is no change in the diagnosis.  At this time the Veteran's condition is active.  The subjective factors are: pain, stiffness and numbness in neck with the pain radiating down to the small toe on the left foot.  The objective factors are: tenderness and pain at rest with normal range of motion, cervical spine.  There is no intervertebral disc syndrome.

For the VA established diagnosis of arthritis of the lumbar spine, there is no change in the diagnosis.  At this time the Veteran's condition is active.  The subjective factors are: pain, stiffness and numbness in lower back with the pain radiating to legs and feet.  The objective factors are: tenderness and pain at rest with normal range of motion, lumbar spine; cane used when ambulating for lower back condition.  There is no intervertebral disc syndrome.

The effect of the condition on the Veteran's usual occupation is no limitations.  The effect of the condition on the Veteran's daily activity is no limitations.

In sum, the examiner concluded that the Veteran's reports of pain and limitation of motion were not objectively supported, and that his service-connected disorders were essentially asymptomatic.  Nevertheless, the Veteran is competent to describe his symptoms, and the Board finds his description of constant back and neck pain to be credible.  The Veteran testified that if he moves forward to 10 or 15 degrees, the pain increases.  Despite this finding, in any view of the matter, the results exclude the possibility that the range of motion was ever limited-either by functional loss due to pain or structural limitation-to less than 30 degrees for the thoracolumbar spine, or to 30 degrees or less for the cervical spine.  In fact, the examination reflects that, despite the onset of pain, the Veteran could still attain normal flexion for both spine segments.  The issue is not whether pain on repetition occurs, increases, or would additionally limit flexion, but whether that additional limitation would decrease the flexion to less than 30 degrees for the thoracolumbar segment, or to 30 degrees or less for the cervical segment.  On this record, the Board finds that there is no such limitation of motion.

While the Veteran clearly believes he is entitled to a higher rating, he has not explained in terms of the rating schedule and criteria, how his symptomatology warrants a higher rating, and the evidence indicates that it does not.  Constant pain, as described by the Veteran as his primary complaint, is certainly a component of disability, and the Board does not seek to minimize its impact; however, all compensable levels under the rating schedule are assigned "with or without symptoms such as pain."  In essence, the Veteran's report of constant pain is not probative of entitlement to a higher rating.  Indeed, the evidence demonstrates no additional functional impairment that would warrant a higher rating than currently assigned.  

It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for such symptomatology.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.

The Board has also considered whether a higher rating is warranted on the basis of incapacitating episodes due to intervertebral disc disease.  While the July 2009 examiner found no objective evidence of impairment due to intervertebral disc syndrome, a June 2004 neurological evaluation showed bilateral L5 radiculopathy with evidence of left dorsal primary branch involvement.  These findings were found to be consistent with history of symptomatic spinal stenosis or early diabetic radiculopathy.  An EMG in February 2005 showed multi-level left cervical radiculopathy, mostly involving C5-6 and C8-T1, and superimposed ulnar neuropathy across the elbow.  Nevertheless, there is no evidence of incapacitating episodes with bedrest prescribed by a physician, and treatment by a physician.  Indeed, the Veteran reported to the July 2009 examiner that his condition has not resulted in any incapacitation.  

The Board has also considered whether separate ratings are warranted for associated neurological abnormalities.  The Board notes that the service-connected low back disability specifically includes left lower extremity neuropathy, and service connection for the cervical spine specifically includes left brachialgia.  

The report of VA examination in July 2009 reveals the Veteran's complaint of numbness, loss of bladder control and loss of bowel control, as well as pain that travels to legs and feet.  The Veteran reported, I lose my ability to control body fluids; I stumble more often and have problems with dropping items due to the pain; at times I lose my balance; I have problems holding things due to the pain, and lose my grip when holding or handling objects.

On examination, there was no evidence of radiating pain on movement.  There was a negative straight-leg-raising test on the right and left.  There were no signs of Intervertebral Disc Syndrome with chronic and permanent nerve root involvement of either the cervical or thoracolumbar segments. 

The rectal examination findings were normal.  The genital examination was abnormal due to a penile implant; however, this finding was incidental and not related to the claim.

On neurological examination of the upper extremities, motor function was within normal limits; sensory function was within normal limits, including pin prick; the right upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+; the left upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.

On neurological examination of the lower extremities, motor function was within normal limits; sensory function was within normal limits, including pin prick; the right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+; the left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.

Regarding the service-connected left sciatica, the examiner concluded that there is no diagnosis because there is no pathology to render a diagnosis.  He also noted that the loss of bladder control and loss of bowel control noted in Veteran's history is not related to his claims; he pronounced a normal neurological examination. 

This case presents a clear conflict between the Veteran's assertions regarding neurological impairment and the examiner's findings.  The Veteran is competent to describe his symptoms, and there is reason to find his assertions other than credible.  In addition, the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  However, in this case, the examiner has found that the Veteran's neurological complaints are not associated with his cervical and lumbar spine disorders.  The Veteran has other disorders, as noted by the examiner, including diabetic neuropathy, that are not on appeal.  To the extent the Veteran disputes the examiner's findings as to attribution, he has not explained the basis of his disagreement.  The Board finds the medical evidence, prepared by a skilled neutral professional, to be more probative regarding the issues on appeal.

In summation of the Board's findings, the Veteran has normal range of thoracolumbar and cervical spine motion that is accompanied by pain, which does not additionally reduce range of motion, with no incapacitating episodes, and no associated neurological abnormalities.  Based on these findings an increased rating is not warranted for either disability.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplates the Veteran's service-connected spine disabilities.  The cervical and thoracolumbar spine rating criteria specifically provide for ratings based on the presence of arthritis, and limitation of motion of the spine including due to pain and other orthopedic and neurological factors and incapacitating episodes.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

Service connection for headaches is reopened.

Service connection for headaches is granted. 

Service connection for left-sided hemiparesis is granted.  

Service connection for right mydriasis is reopened.  

Service connection for right mydriasis is granted.  

Service connection for sleep apnea is granted. 

A disability rating in excess of 20 percent for a lumbar spine disability is denied.

A disability rating in excess of 10 percent for a cervical spine disability is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for PTSD, so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

Here, service personnel records show that the Veteran served in the Republic of Vietnam from October 26, 1966 to December 27, 1967, as a cook, and was awarded the Republic of Vietnam Campaign Metal (RVNCM), the Vietnam Service Medal (VSM), among other decorations, for his service in Vietnam.  In several written accounts, the Veteran has reported his stressors.  The Veteran also testified as to these accounts.  In sum, the Veteran reports that his service as a cook required him to be stationed on river-going boats that delivered supplies such as ammunition and jet fuel via the inland waterways and canals in Vietnam.  These boats and crewmen were subjected to repeated attacks by enemy forces.  He testified that he was fired upon by enemy forces, and that he returned fire.  He also testified that another serviceman went on a mission in his place and was killed.  

The Veteran also testified that he was sitting at an outdoor movie when mortars came in, and one went right through the movie screen.  Everybody else ran to the bunker, but the Veteran took cover in an outhouse because he thought that the enemy had marked off where the bunkers were.  

While the evidence does not establish that the Veteran engaged in combat with the enemy, his service as a cook serving on inland boats in Vietnam has been verified.  In addition, his claimed stressors are related to his fear of hostile military or terrorist activity.  A private counselor in January 2005 found that the Veteran had PTSD from his service in Vietnam, as has a VA nurse practitioner during ongoing treatment.  However, none of his specific stressors has been verified.  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the amendment to 38 C.F.R. § 3.304(f) provides that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this new provision, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The amendment is expressly applicable to claims seeking service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Thus, it is applicable to this claim.  

As noted above, the record contains diagnoses of PTSD based on the claimed stressors, but none is from a VA or contract psychiatrist or psychologist, as specified in the amended regulations.  

The Veterans Claims Assistance Act of 2000 (VCAA) does not require that a VA examination be conducted for the purpose of substantiating a claimed stressor under the revised 38 C.F.R. § 3.304(f).  However, the VCAA does generally provide that VA will provide a medical examination or obtain an opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4).  

In some respects, the current situation is analogous to that described in the VCAA, and by the CAVC in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, the record contains evidence nominally supportive of two of the three elements required for service connection.  The record contains a diagnosis of PTSD based on in-service events, which, assuming that the examiners followed the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), implies that the examiners found that a specific traumatic event or events was or were adequate to support a diagnosis of PTSD, and that the Veteran demonstrated symptoms related to such traumatic event or events.  The record also contains competent evidence in the form of the Veteran's testimony and written assertions, that a stressor related to the Veteran's fear of hostile military activity occurred.  The sole remaining element, identification of a specific stressor that supports the diagnosis, can now, under the revised regulations, be established by medical opinion evidence by an appropriate VA or contract medical provider.  As such, this would appear to fit the situation where such an opinion is necessary to make a decision on the claim. 

The Board otherwise observes that if any other psychiatric diagnoses are found on VA examination or in the record, all appropriate developmental action should be undertaken.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a psychiatrist or psychologist, to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  The relevant documents in the claims folders should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the claims file, the examiner should identify the appropriate diagnosis or diagnoses.  

If a diagnosis of PTSD is appropriate, the psychiatrist or psychologist should identify a specific stressor or stressors that is/are consistent with the places, types, and circumstances of the Veteran's service, and that is/are related to the Veteran's fear of hostile military or terrorist activity, and confirm that the claimed stressor or stressors is/are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms of PTSD are related to such stressor or stressors.

For purposes of this opinion, the psychiatrist or psychologist is to be informed that "fear of hostile military or terrorist activity" as used above, means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If any other diagnosis is appropriate, the examiner should provide an opinion as to whether there is a 50 percent or better probability that such identified disorder is related to service.  

The supporting rationale for all opinions expressed must also be provided.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for PTSD should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


